Citation Nr: 0332846	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel









INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 determination by the 
Manila, Philippines, VA Regional Office (RO), which found 
that the appellant had no recognized military service with 
the Armed Forces of the United States and was not eligible 
for VA benefits.  


FINDING OF FACT

The United States Army Reserve Personnel Command (ARPERSCOM) 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the threshold active duty service 
requirement for establishing basic eligibility for VA 
benefits.  38 U.S.C.A. §§ 101(2), 107, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify includes the duty to 
advise what evidence, if any, the claimant is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While it remains unsettled whether or not the VCAA applies 
(and if so, to what extent) in a case (as here) where the law 
is dispositive (VAOPGCPREC 11-2000; Dela Cruz v. Principi, 15 
Vet. App. 143 (2001)), the Board finds that here, regardless, 
the applicable mandates of the VCAA and implementing 
regulations are met.  The appellant was notified of the 
evidence necessary to substantiate his claim by 
correspondence dated in October 2001 (prior to adjudication).  
This and other documents of record adequately notified him of 
the evidence necessary to substantiate the matter on appeal 
and of the action to be taken by VA.  As he has been apprised 
of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has obtained an official certification of the 
claimant's nonservice.  As service department certifications 
of service are binding on VA, there is no additional evidence 
for the appellant to provide.

The United States Court of Appeals for the Federal Circuit 
recently invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  It was 
noted that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
Here, the October 2001 VCAA letter advised the appellant that 
he had 60 days to provide additional information; however, 
the letter further informed him that he had up to one year to 
submit evidence.  That letter was more than a year ago, and 
his arguments in the interim have been accepted for the 
record.  Furthermore, as service department certifications 
are binding in determinations regarding basic eligibility 
requirements, there is no further pertinent evidence 
outstanding.

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  The issue presented in this case is one 
of status -- that is, whether the appellant is a "veteran" 
as that term is defined by statute for VA purposes.  A 
"veteran" is defined as a "person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  For purposes of determining entitlement to VA 
benefits, "service" is deemed to include a variety of 
Philippine military service.  38 C.F.R. § 3.40.  However, 
such service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of 
one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier.

38 C.F.R. § 3.41(a).  The active service of members of the 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. § 3.41(d).  The "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).

The appellant contends that he is eligible for VA benefits 
based on his military service in the Philippines during World 
War II.  In his formal application for benefits, received by 
the RO in April 2001, he reported that he served with the 
Philippine Commonwealth Army, including the recognized 
guerrillas, from January 1943 to November 1945.  

Pursuant to 38 C.F.R. § 3.203, the RO attempted to verify the 
appellant's alleged service by requesting certification from 
ARPERSCOM.  In April 2002, ARPERSCOM notified the RO that the 
appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  

Evidence furnished by the appellant in support of his claim 
includes a certificate of the Philippine Army, reflecting 
that he was honorably discharged from the guerilla armed 
forces in November 1945.  A November 1999 certificate from 
the Philippine Department of National Defense Military 
Service Board, titled "Confirmation of Military Service," 
records that the appellant "rendered honorable military 
service during World War II and is conferred full military 
veteran status."  Service comrades of the appellant 
furnished affidavits wherein they reported that the appellant 
served with them as a member of the Cagayan North Eastern 
Guerilla Forces (CNEGF) from January 1943 to November 1945.  
The appellant and his fellow comrades have also reported that 
the CNEGF was "absorbed" by the 11th Infantry USAFIP-NL, and 
the appellant served with that unit until his discharge from 
service in November 1945.  A July 2001 certificate from the 
Philippine Department of National Defense indicates that the 
appellant is a regular pensioner of the Philippine Veterans 
Affair Office.  The record also contains medical records 
indicating that the veteran was treated for numerous medical 
disorders.  The medical records are negative for information 
regarding the veteran's military service.  

In regard to the statements and documents the appellant has 
submitted in support of his claim, the Board finds that 
because those statements and documents do not comport to the 
requirements of 38 C.F.R. § 3.203, as none was issued by the 
service department.  

Moreover, the U.S. Court of Appeals for Veterans Claims (the 
Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro, 2 Vet. App. at 532.  In addition, the 
Court found that "service department findings are binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115 
(1993).

There is no demonstration of qualifying military service by 
the appellant.  Inasmuch as the United States service 
department's certification is binding on VA, the Board 
concludes that the appellant is not a "veteran" for 
purposes of entitlement to VA benefits and has not attained 
status as a claimant.  Therefore, the appellant's claim for 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board also finds that, based on the RO's above-noted 
efforts in obtaining pertinent evidence, and because the 
appellant has since submitted no service department documents 
in support of his claim, or any further information different 
from that previously submitted to ARPERSCOM that would 
warrant a request for re-certification, see Sarmiento v. 
Brown, 7 Vet. App. 80 (1994), VA has fulfilled its duty under 
38 C.F.R. § 3.203(c).

The record reflects that the RO informed the appellant in a 
September 2002 statement of the case (SOC) that ARPERSCOM had 
certified that he had no recognized military service and that 
this determination was binding on VA.  This is essentially 
the same rationale for the Board's decision herein.  The SOC 
included a summary of the applicable statutory and regulatory 
provisions pertinent to the instant case.  Since this claim 
is being denied as a matter of law, the benefit of the doubt 
doctrine is not for application.  
ORDER

The appeal to establish basic eligibility for VA benefits is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



